DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-13 in the reply filed on 9/7/2022 is acknowledged.  The traversal is on the ground(s) that the alleged groups substantially overlap in scope, and thus it would not be an undue burden to examine the claims in full, and the device claims in Group I directly correspond to the method claims in Group II and include many of the same structural elements.  This is not found persuasive because the examiner had shown a serous burden with a diverse field of search which includes only the original classification of each group and not the entire search and the enclosure does not require overmolding.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grinsteinner (US 2019/0159371).
Re claim 7, Grinsteinner discloses an enclosure for an electronic module, the enclosure comprising: a housing portion (102) formed of a base material comprising a first polymer that includes a first quantity of carbon and a first quantity of graphite [0032], the first quantity of carbon providing a first electrical conductivity characteristic to the base material (function as claimed), the first quantity of graphite providing a first thermal conductivity characteristic to the base material [0032]; and a lid (108) that is attachable to the housing portion, the lid formed of the base material [0014].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinsteinner (US 2019/0159371) in view of Wallace et al (US 6,709,291).
Re claim 11, further comprising: a standoff element (110) formed of the base material as an integrally molded part of the housing portion.
The teaching as discussed above does not disclose a sheathing material overlaid on the base material, the sheathing material comprising a second polymer that provides a waterproofing characteristic to the sheathing material (re claim 8).
Wallace et al teach the use of a sheathing material (50) overlaid on a base material (20), the sheathing material comprising a second polymer that provides a waterproofing characteristic to the sheathing material (col. 3, lines 5-10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sheathing material with the base material of Grinsteinner for waterproofing the enclosure.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinsteinner (US 2019/0159371) in view of Wallace et al (US 6,709,291) and Malek et al (US 2012/0176755).
Re claim 12, a printed circuit board assembly (PCBA)(104) mounted inside the housing portion of the enclosure (Fig 3), but does not disclose the PCBA having a metal plane that is in contact with the standoff element in a ground path arrangement.
Malek teach the use of a PCBA (1150) having a metal plane that is in contact with a standoff (1140) element in a ground path arrangement [0064]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the metal plane with the PCBA of Grinsteinner for grounding the board.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinsteinner (US 2019/0159371) in view of Wallace et al (US 6,709,291) and Casper (US 2003/0213606).
The teaching as discussed above does not disclose a seal located upon an entirety of a rim of the housing portion, the seal comprising one of a third polymer or a braided metal gasket having a compressible characteristic that provides a watertight seal between the housing portion and the lid.
Casper teaches a use of a seal (seal or gasket) located upon an entirety of a rim of the housing portion, the seal comprising one of a third polymer or a braided metal gasket (Knitted wire) having a compressible characteristic (resilient) that provides a watertight seal between the housing portion and the lid (frame-housing interface). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the gasket with the enclosure of Grinsteinner for sealing the enclosure.
Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 are allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847